DETAILED ACTION
Application was filed on 08/20/2020.  
Claims 1-20 are pending.
Claims 1-20 are allowed.
TERMINAL DISCLAIMER
Terminal Disclaimer was filed on 01/31/2022 for patent number 10798012 is approved. 
Drawings
Drawings filed on 08/20/2020 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The present invention is directed to jitter elimination and latency compensation at detnet transport egress.  Each independent claim identifies the uniquely distinct features: regarding claim 1, causing, by the transport layer, a plurality of transmitting deterministic network interface circuits to deterministically retrieve the transport layer packets from the buffer circuit for deterministic transmission across respective deterministic links, the grouping identifier enabling receiving deterministic network interface circuits to group the received transport layer packets, regardless of deterministic link, into a single processing 
The closest prior art, Wetterward (US 20180103094) disclose conventional a device in a network identifies a node in the network that is not synchronized to a network time synchronization mechanism. The device determines a scheduled reception time for a particular deterministic traffic flow at which the device is to receive the traffic flow from the node. The device sends, prior to the scheduled reception time, a request to the node for the particular deterministic traffic flow, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 4, 7, 13 and 18 encompasses limitations that are similar to claim 1. Thus, claims 4, 7, 13 and 18 are allowed based on the same reasoning as discussed above.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473